DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-9, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shum (US Pub. No. 2011/0186874 A1).
As to claim 1, Shum teaches a light emitting device, comprising: a first insulating layer (#103 in Fig. 1A) disposed on the substrate (#101 in Fig. 1A); a first electrode pattern (#104A in Fig. 1A) and a second electrode pattern (#104B in Fig. 1A) disposed on a first surface of the first insulating layer; at least one LED chip (#105 in Fig. 1A) including a first terminal and a second terminal (locations of wire bonding in Fig. 1B and ¶ [0047]), and the first terminal electrically connected to the first electrode pattern and the second terminal electrically connected to the second electrode pattern (at least connected in ¶ [0047]); and a reflective pattern (#102 in Fig. 1A) disposed on a second surface side of the first insulating layer opposite to the first surface; wherein the first electrode pattern and the second electrode pattern are electrically separated by a first gap (¶ [0047]), and the reflective pattern includes a linear pattern overlapping with the first gap (Fig. 1A).
As to claim 2, Shum teaches the at least one LED chip comprises a plurality of LED chips, and the plurality of LED chips is spaced apart along the first gap and connected in parallel to the first electrode pattern and the second electrode pattern (Fig. 1B).
As to claim 4, Shum teaches the first electrode pattern and the second electrode patterns are strip-like patterns, and the first gap has a slit-like shape (Fig. 1A and 1B).
As to claim 5, Shum teaches the first electrode pattern, the second electrode pattern, and the reflective pattern form a light reflecting surface (¶ [0043], [0047]).
As to claim 7, Shum teaches a display part provided with at least one pixel, wherein the at least one pixel includes the first electrode pattern, the second electrode pattern, and the reflective pattern (¶ [0148]).
As to claim 8, Shum teaches a third electrode pattern, fourth electrode pattern, and wiring pattern, wherein the first electrode pattern and the second electrode pattern are rectangular patterns, the third electrode pattern and the fourth electrode pattern are adjacent to each other in the longitudinal direction of the first electrode pattern and the second electrode pattern, the third electrode pattern and the fourth electrode pattern are electrically separated by a second gap, and the wiring pattern electrically connects the second electrode pattern and the third electrode pattern (Fig. 1B showing numerous electrodes, gaps, and electrical connection by wire bonding).
As to claim 9, Shum teaches electrode substrate, comprising: a first insulating layer (#103 in Fig. 1A) disposed on the substrate (#101 in Fig. 1A); a first electrode pattern (#104A in Fig. 1A) and a second electrode pattern (#104B in Fig. 1A) disposed on a first surface of the first insulating layer; and a reflective pattern (#102 in Fig. 1A) disposed on a second surface side of the first insulating layer opposite to the first surface, wherein the first electrode pattern and the second electrode pattern are electrically separated by a first gap (¶ [0047]), and the reflective pattern includes a linear pattern overlapping with the first gap (Fig. 1A).
As to claim 11, Shum teaches the first electrode pattern and the second electrode patterns are strip-like patterns, and the first gap has a slit-like shape (Fig. 1A and 1B).
As to claim 12, Shum teaches the first electrode pattern, the second electrode pattern, and the reflective pattern form a light reflecting surface (¶ [0043], [0047]).
As to claim 14, Shum teaches a third electrode pattern, fourth electrode pattern, and wiring pattern, wherein the first electrode pattern and the second electrode pattern are rectangular patterns, the third electrode pattern and the fourth electrode pattern are adjacent to each other in the longitudinal direction of the first electrode pattern and the second electrode pattern, the third electrode pattern and the fourth electrode pattern are electrically separated by a second gap, and the wiring pattern electrically connects the second electrode pattern and the third electrode pattern (Fig. 1B showing numerous electrodes, gaps, and electrical connection by wire bonding).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shum (US Pub. No. 2011/0186874 A1).
As to claims 3 and 10, Shum teaches the pattern the is arranged to overlap a portion where the plurality of LED chips has separated each other (Fig. 1A, 1B). Shum is silent about the reflective pattern is a discontinuous pattern. However, the mere process of making separate rather than integral has been held to be within the level of one of ordinary skill in the art. In the instant case, it would have been obvious to one of ordinary skill in the art to make the reflective layer of Shum separate in order to conserve material and save cost in places where light is already being reflected by the reflective electrode patterns.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Additional prior art has been cited for the record, it shows other reflective layers in similar devices but does not warrant a rejection at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875